      Case: 1:18-cv-06893 Document #: 1 Filed: 10/12/18 Page 1 of 5 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


LOCAL 705 INTERNATIONAL BROTHER-                     )
HOOD OF TEAMSTERS PENSION FUND,                      )
                                                     )
                              Plaintiff,             )       CIVIL ACTION
                                                     )
       vs.                                           )       NO. 18 C
                                                     )
GRADEI’S EXPRESS CO., INC.,                          )       JUDGE
an Illinois corporation,                             )
                                                     )
GX WAREHOUSING, INC.,                                )
an Illinois corporation,                             )
                                                     )
ANTHONY PITELLO, an individual,                      )
                                                     )
PAT PITELLO, an individual,                          )
                                                     )
                              Defendants.            )


                                       COMPLAINT

       Plaintiff, Local 705 International Brotherhood of Teamsters Pension Fund, by and through

its attorneys, complain against Defendants, GRADEI’S EXPRESS CO., INC., an Illinois

corporation, GX WAREHOUSING, INC., an Illinois corporation, ANTHONY PITELLO, an

individual and PAT PITELLO, an individual, and allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145, 1451

(hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.
      Case: 1:18-cv-06893 Document #: 1 Filed: 10/12/18 Page 2 of 5 PageID #:2



       2.      The Plaintiff is a “pension plan” within the meaning of ERISA, 29 U.S.C. § 1002(2).

       3.      The Pension Fund is administered within this District and Division, at 1645 W.

Jackson Boulevard, Chicago, Illinois, making venue appropriate in this Court under ERISA, 29

U.S.C. §§ 1132(e), 1451(d).

       4.      Defendants, Gradei’s Express Co., Inc. (“Gradei’s”), and GX Warehousing, Inc.

(“GX”) are corporations organized under the laws of Illinois, with their principal offices located at

2035 N. 15th Avenue, Melrose Park, Illinois 60160.

       5.      On information and belief, Defendants, Anthony Pitello and Pat Pitello, own the

property located at 2035 N. 15th Avenue, Melrose Park, Illinois 60160.

       6.      At all relevant times until approximately February 23, 2018, Gradei’s was bound to

a collective bargaining agreement with Local 705 of the International Brotherhood of Teamsters

(“Local 705”), which obligated it to report and pay contributions to the Pension Fund on behalf of

employees performing work covered by the collective bargaining agreement.

       7.      On or about February 23, 2018, Gradei’s ceased all operations covered by the

collective bargaining agreement with Local 705, and/or ceased to have an obligation to report and

pay contributions to the Pension Fund.

       8.      The cessation of Gradei’s covered operations and/or obligation to report and pay

contributions to the Pension Fund resulted in a “complete withdrawal,” as defined in ERISA, 29

U.S.C. § 1383(a).

       9.      As a result of this complete withdrawal, Gradei’s, and any businesses under common

control, as defined in 29 U.S.C. § 1301(b)(1); 29 CFR 4001.3; 26 CFR 1.414(c)-1, et seq., incurred

withdrawal liability to the Pension Fund.


                                                 -2-
      Case: 1:18-cv-06893 Document #: 1 Filed: 10/12/18 Page 3 of 5 PageID #:3



       10.     On information and belief, GX, Anthony Pitello and Pat Pitello are businesses under

common control with Gradei’s.

       11.     The Pension Fund determined that Gradei’s withdrawal liability totals $221,932.55,

consistent with the requirements of 29 U.S.C. § 1381(b).

       12.     By letter dated March 2, 2018, the Pension Fund sent a notice and demand for

payment of the assessed withdrawal liability to Gradei’s, via certified mail, consistent with ERISA,

29 U.S.C. §§ 1382, 1399(b)(1). The notice gave Gradei’s the option to pay the withdrawal liability

in a lump sum, or to pay the withdrawal liability in 57 monthly installments of $4,490.91 each, with

the first payment due on or before May 2, 2018, and subsequent monthly payments due by the 2nd

day of each month thereafter. The notice further advised Gradei’s that it could request review of the

assessed withdrawal liability in writing within 90 days of the notice. A true and correct copy of the

notice and demand is attached hereto as Exhibit A.

       13.     Gradei’s did not request review of the assessed withdrawal liability, as provided under

29 U.S.C. §1399(b)(2).

       14.     Gradei’s did not pursue arbitration proceedings disputing the assessed withdrawal

liability, as provided under 29 U.S.C. § 1401(a)(1).

       15.     Gradei’s did not make any of the required payments to the Pension Fund.           The

Pension Fund sent a letter to Gradei’s, dated June 4, 2018, via regular and certified mail, notifying

Gradei’s that it was delinquent in payment of the withdrawal liability, and advising of the

consequences of not curing the delinquency within 60 days. A true and correct copy of the 60-day

cure notice is attached hereto as Exhibit B.

       16.     Gradei’s did not cure its default within the 60-day cure period.


                                                 -3-
      Case: 1:18-cv-06893 Document #: 1 Filed: 10/12/18 Page 4 of 5 PageID #:4



       17.     On or about June 8, 2018, Gradei’s filed a Chapter 7 bankruptcy petition in the U.S.

Bankruptcy Court for the Northern District of Illinois, Case No. 18-16492. The bankruptcy case was

closed on or about July 20, 2018.

       18.     Gradei’s has not made any payments due to the Pension Fund towards the assessed

withdrawal liability, thus making it in default under 29 U.S.C. § 1399(c)(5).

       19.     ERISA provides that in the event of a default in the payment of withdrawal liability,

the plan can demand immediate payment of the balance of the assessed withdrawal liability, and is

further entitled to recover interest from the due date of the first untimely payment, liquidated

damages, court costs and attorneys’ fees. 29 U.S.C. § 1399(c)(5); 1451(b); 1145; 1132(g)(2).

       WHEREFORE, Plaintiffs Pray:

       A.      That judgment be entered against Defendant, awarding Plaintiffs:

               1.     The balance due on the assessed withdrawal liability of $221,932.55;

               2.     Interest on the assessed withdrawal liability, calculated at 8% per year from
                      May 2, 2018 forward;

               3.     Liquidated damages calculated at 20% of the balance due on the assessed
                      withdrawal liability of $44,386.51; and

               4.     Plaintiff’s reasonable court costs and attorneys’ fees incurred in their efforts
                      to collect the withdrawal liability.

       B.      That Plaintiff has such further relief as may be deemed just and equitable by the
               Court, all at Defendant’s cost.



                                                      /s/ Patrick N. Ryan




                                                -4-
           Case: 1:18-cv-06893 Document #: 1 Filed: 10/12/18 Page 5 of 5 PageID #:5



Stephen J. Rosenblat
Patrick N. Ryan
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\705p\Gradei's Express Co., Inc\complaint.pnr.df.wpd




                                                         -5-
